Citation Nr: 9933235	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease with 
hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to service connection for disability 
resulting from exposure to radiation.

5.  Entitlement to service connection for an ear problem.

6.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
bursitis of the right hand.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953 and from November 1954 to January 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for 
duodenal ulcer, continued a noncompensable evaluation for 
bursitis of the right hand, and denied entitlement to service 
connection for disability resulting from exposure to 
radiation.  This appeal also arises from a May 1997 rating 
decision which denied entitlement to service connection for 
heart disease with hypertension, hearing loss, a liver 
condition, and an ear problem.

The veteran's claims of entitlement to an increased rating 
for duodenal ulcer and entitlement to an increased rating for 
bursitis of the right hand are addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had heart disease or hypertension, hearing loss, or a 
liver condition while in service.

2.  There is no competent evidence which provides a nexus or 
link between any current heart disease, hypertension, hearing 
loss, or liver condition and the veteran's service or any 
disease or injury incurred in or aggravated by service.

3.  There is no competent evidence which shows that the 
veteran currently has any disability resulting from exposure 
to radiation or any ear problem.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for heart disease with hypertension is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  The veteran's claim of entitlement to service connection 
for a liver condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

4.  The veteran's claim of entitlement to service connection 
for disability resulting from exposure to radiation is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

5.  The veteran's claim of entitlement to service connection 
for an ear problem is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Disability which is proximately 
due to or the result of service-connected disability will 
also be service-connected.  38 C.F.R. § 3.310 (1999).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  Cardiovascular-renal 
disease, including hypertension, and other organic diseases 
of the nervous system are a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

I.  Entitlement to service connection for heart disease with 
hypertension.

In this claim, the determinative issues presented by the 
claim are (1) whether the veteran had heart disease or 
hypertension during service, or whether cardiovascular-renal 
disease, to include hypertension, manifested to a compensable 
degree within one year following the veteran's separation 
from service; (2) whether he currently has heart disease or 
hypertension; and if so, (3) whether any current heart 
disease or hypertension is etiologically related to his 
service  or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any heart 
disease or hypertension while on active duty.  The Board 
notes that the veteran's November 1953 and January 1963 
separation examinations found his heart and vascular system 
examinations to be normal.  At the November 1953 service 
separation examination, the veteran's blood pressure was 
120/76.  At the January 1963 service separation examination, 
the veteran's blood pressure was 120/80.  There is no 
evidence within one year of the veteran's separation from 
service which demonstrates that the veteran complained of, 
was treated for, or was diagnosed with any heart disease or 
hypertension.

The evidence does show that the veteran is currently 
diagnosed with coronary artery disease, congestive heart 
failure, and hypertension and is status post myocardial 
infarction and coronary artery bypass graft.  However, there 
is no competent medical evidence of record which provides a 
nexus or link between any of those cardiovascular 
disabilities and the veteran's service or any disease or 
injury incurred in or aggravated by service.

As there is no competent medical evidence of record which 
provides a nexus or link between any of those cardiovascular 
disabilities and the veteran's service or any disease or 
injury incurred in or aggravated by service, the veteran's 
claim fails to show the required elements of a well grounded 
claim.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

II.  Entitlement to service connection for hearing loss.

In this claim, the determinative issues presented by the 
claim are (1) whether the veteran had hearing loss during 
service, or whether any other organic disease of the nervous 
system manifesting in hearing loss manifested to a 
compensable degree within one year following the veteran's 
separation from service; (2) whether he currently has hearing 
loss; and if so, (3) whether any current hearing loss is 
etiologically related to his service, or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hearing 
loss while on active duty.  An October 1957 AF  Form 1490, 
Hearing Conservation Data, found a normal examination.  The 
Board notes that the veteran's November 1953 separation 
examination found his ears normal aside from the question of 
a nonsymptomatic polyp in pars flaccida of the right ear.  
The veteran's hearing examination was 15/15 for whispered 
voice in both ears.  The veteran's January 1963 separation 
examination found the general ear examination to be normal.  
The veteran's hearing examination was 15/15 for whispered 
voice in both ears.  His hearing thresholds as tested by 
MAICO audiometer examination indicated essentially normal 
hearing.

As there is no record of treatment or complaint of hearing 
loss in service and no evidence providing a nexus or link 
between any current hearing loss and the veteran's service or 
any disease or injury incurred in or aggravated by service, 
the veteran's claim fails to show the required elements of a 
well grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

III.  Entitlement to service connection for a liver 
condition.

In this claim, the determinative issues presented by the 
claim are (1) whether the veteran had a liver condition 
during service; (2) whether he currently has any liver 
condition; and if so, (3) whether any current liver condition 
is etiologically related to his service or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any liver 
condition while on active duty.  The Board notes that the 
veteran's November 1953 and January 1963 separation 
examinations found the veteran's abdomen and viscera 
examination to be normal.

As there is no record of treatment or complaint of a liver 
condition in service, and no competent evidence providing a 
link between any current liver condition and the veteran's 
service or any disease or injury incurred in or aggravated by 
service, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

IV.  Entitlement to service connection for disability 
resulting from exposure to radiation.

In this claim, the determinative issues presented by the 
claim are (1) whether the veteran had exposure to radiation 
during service; (2) whether he currently has any radiogenic 
disability; and if so, (3) whether any current disability is 
etiologically related to any inservice exposure to radiation.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records reveals a 
copy of DD Form 1141, Record of Exposure to Ionizing 
Radiation, which shows that the veteran was exposed to "5-
R" on July 12, 1960, while on active duty and that his 
accumulative total dose of ionizing radiation was "5-R."  
The Board notes that the veteran's separation examinations do 
not provide evidence of the presence of any conditions listed 
as radiogenic disabilities.

The Board notes that the regulations provide a presumption of 
service connection where a radiogenic disease manifests in a 
radiation-exposed veteran.  38 C.F.R. § 3.309(d)(1) (1999).  
However, the evidence does not show that the veteran was 
involved in a radiation-risk activity during service such 
that he may be considered a radiation-exposed veteran.  
38 C.F.R. § 3.309(d)(3) (1999).  The evidence does not show, 
nor has the veteran alleged, that the veteran participated in 
the occupation or Hiroshima or Nagasaki, that he was a 
prisoner of war interned in Japan, or that he was involved in 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  The veteran has merely 
provided evidence that he was exposed to radiation inservice 
in July 1960.  Thus, the Board finds that the veteran does 
not qualify as a radiation-exposed veteran and is not 
afforded the presumption found in 38 C.F.R. § 3.309(d)(1) 
(1999).  The Board notes that the veteran is also not 
afforded this presumption as the evidence does not show that 
he has any of the disabilities listed among those 
disabilities which are considered radiogenic diseases and for 
which presumptive service connection on the basis of exposure 
to ionizing radiation may be established.  38 C.F.R. 
§ 3.309(d)(2) (1999).

Nonetheless, the Board finds that regardless of whether the 
veteran qualifies as a radiation-exposed veteran pursuant to 
§ 3.309(d)(1), his claim would not succeed pursuant to 
§ 3.309(d) as he does not have any of the diseases for which 
presumptive service connection may be established pursuant to 
§ 3.309(d).

Furthermore, the Board finds that the development provisions 
of 38 C.F.R. § 3.311(1999) are also inapplicable as there is 
no competent evidence of record which shows that the veteran 
has been diagnosed with any disability which has been 
attributed to exposure to radiation.  Thus, there is no 
competent evidence of record which demonstrates that the 
presence of any current disability which is a radiogenic 
disease.

As there is no current diagnosis of any of the listed 
radiogenic conditions, there is no diagnosis of any condition 
which is shown by competent evidence to be the result of 
exposure to radiation, and the veteran has failed to identify 
what disability has resulted from exposure to radiation, the 
veteran's claim fails to show the required elements of a well 
grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
The Board notes that mere exposure to radiation is not a 
disability for which service connection may be established.  
There must be a disability resulting from exposure to 
radiation in order for service connection to be established.  
The veteran has failed to identify any disability which he is 
claiming resulted from exposure to radiation and the evidence 
does not show that the veteran has any radiogenic disease.  
At his August 1995 hearing, the veteran was unable to 
identify any disability which he had which he could attribute 
to exposure to radiation.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

V.  Entitlement to service connection for an ear problem.

In this claim, the determinative issues presented by the 
claim are (1) whether the veteran had an ear problem during 
service; (2) whether he currently has any ear problem; and if 
so, (3) whether any current ear problem is etiologically 
related to any inservice ear problem, or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records reveals 
that the veteran was seen on November 7, 1958 for bilateral 
otitis externa.  His ears canals were swollen and difficult 
to view.  A note on November 12, 1958, states that the ears 
had responded well to treatment.  The Board notes that the 
veteran's November 1953 separation examination found 
"chronic adhesive otitis media."  the left tempanic 
membrane was normal while the right tempanic membrane showed 
moderate retraction with slight sclerosis.  The physician 
notes that the veteran has otitis media prior to entering 
service at ages 14 through 16 when there were intermittent 
ear aches and slight running of the right ear.  There were no 
complications.  There had been no difficulty since, no 
discharge in the canal, and no difficulty hearing.  There was 
a question of a polyp on the pars flaccida of the right ear.  
The veteran's January 1963 service separation examination 
found bilateral scarring of the tympanic membranes.

However, there is no current evidence of record which 
provides any competent medical evidence that the veteran 
currently has any ear problem.  As there is no current 
diagnosis of any ear problem, the veteran's claim fails to 
show the required elements of a well grounded claim.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995).

The Board notes that the veteran was diagnosed inservice with 
a condition which was called "chronic."  However, in the 
absence of any subsequent manifestation of the disease and 
actual showing that the disease was a chronic condition which 
still exists, service connection many not be established and 
the veteran's claim remains not well grounded.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

VI.  Conclusion.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the February 1994statement 
of the case, the March 1996 statement of the case, the 
February 1997 supplemental statement of the case, the August 
1997 supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state on all occasions 
of consideration that it denied the veteran's claims on the 
basis that they were not well grounded, the Board concludes 
that this was not prejudicial to the veteran.  See Edenfield 
v. Brown, 8 Vet.App 384 (1995) (en banc) (where a Board 
decision disallows a claim on the merits and the Court finds 
the claim to be not well grounded, the appropriate remedy is 
to affirm the Board's decision on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal of the veteran's claims because the claims are not 
well grounded is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).



ORDER

Because they are not well grounded, the veteran's claims of 
entitlement to service connection for heart disease with 
hypertension, hearing loss, a liver condition, disability 
resulting from exposure to radiation, and an ear problem are 
denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that where a veteran has stated that his 
service-connected disability has increased in severity, his 
claim of entitlement to an increased rating is well grounded 
and thus development is appropriate.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The Board notes that the veteran has not been provided a 
recent examination of his service-connected disabilities.  
The Board feels that a VA examination would be useful in 
determining the current extent and severity of those 
disabilities.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for VA digestive and orthopedic 
examinations.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners prior to the examinations.  
Specifically the examiners should provide 
the following information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The digestive examiner should 
state the frequency of any episodes 
of duodenal ulcer symptoms.  
Specifically, the examiner should 
state the number of times per year 
of episodes of any duodenal ulcer 
symptoms and should state the 
severity and duration of those 
episodes of symptoms.  The examiner 
should state whether or not there 
are continuous moderate 
manifestations of duodenal ulcer 
symptoms.  The examiner should state 
whether or not there are episodes of 
severe symptoms relieved only 
partially by standard ulcer therapy.  
The examiner should state whether 
the veteran's duodenal ulcer is 
productive of periodic vomiting, 
recurrent hematemesis, melena, 
anemia, weight loss, or definite 
impairment of health.

c)  The orthopedic examiner should 
provide a thorough description of 
any pathology present in the 
veteran's right hand and should 
state the extent and severity of the 
veteran's bursitis of the right 
hand.  In addition, the examiner 
should state whether or not the 
bursitis of the right hand is 
productive of any objective evidence 
of pain, limitation of motion, 
excess motion, incoordination, 
fatigability, or pain on motion.  
For each of those signs, the 
examiner should specifically state 
whether or not that sign is present 
as a result of the right hand 
bursitis.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals






